DETAILED ACTION
This communication is in response to the application filed 8/1/2019 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/1/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kurapati (US 7,734,680 B1; patented Jun. 8, 2010) in view of Sovrin, “Sovrin: A Protocol and Token for Self-Sovereign Identity and Decentralized Trust,” Version 1.0 (published Jan. 2018).
Regarding claim 1, Kurapati discloses [a] method for generating a verifiable output that represents a user's data, the method comprising: 
perform profile matching to convert the verifiable claims into a full featured vector; (see column 7, line 23 – column 8, line 48 (similar profiles to the customer’s user profile are identified and used to augment the customer’s user profile))
generating the verifiable output from the full featured vector; and (see column 7, line 23 – column 8, line 48 (the augmented user profile is used to create recommendations))
providing the verifiable output to the user (see column 6, lines 56 – 67 (the augmented user profile is used to offer to the user recommendations)).
Kurapati does not disclose receiving verifiable claims from a user, wherein the verifiable claims are signed in accordance with a distributed identity system. However, Sovrin teaches a distributed identity system offering signed digital credentials that are verifiable claims associated with a user and secured on a distributed ledger. See pages 6, 9-11. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurapati to obtain the user profile information from such a distributed identity system at least because doing so would ensure data privacy while providing online recommendations. Sovrin, page 33 of 42.

Regarding claim 2, Kurapati, in view of Sovrin, discloses the invention of claim 1 as discussed above. Kurapati further discloses wherein generating the verifiable output from the full featured vector includes augmenting raw data from the verifiable claims with other data (see column 7, line 23 – column 8, line 48 (user profile augmentation)).

Regarding claim 3, Kurapati, in view of Sovrin, discloses the invention of claim 2 as discussed above. Kurapati further discloses wherein the other data is obtained from collaborative filtering, statistical analysis, or input and output data associated with other users (see column 7, line 23 – column 8, line 48).

Regarding claim 4, Kurapati, in view of Sovrin, discloses the invention of claim 1 as discussed above. Kurapati does not disclose wherein the verifiable claims are signed by an issuer. However, Sovrin teaches a distributed identity system offering signed digital credentials that are verifiable claims associated with a user and secured on a distributed ledger. See pages 6, 9-11. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurapati to obtain the user profile information from such a distributed identity system at least because doing so would ensure data privacy while providing online recommendations. Sovrin, page 33 of 42.

Regarding claim 5, Kurapati, in view of Sovrin, discloses the invention of claim 1 as discussed above. Kurapati further discloses accessing a dictionary to perform the profile matching (see column 7, line 23 – column 8, line 48 (find similar profiles to a user profile using a database)).

Regarding claim 6, Kurapati, in view of Sovrin, discloses the invention of claim 1 as discussed above. Kurapati further discloses generalizing the user's data from the verifiable claims when adding to the full featured vector (see column 7, line 23 – column 8, line 48 (the differences between the user’s profile and the similar profiles in the collaborative filtering database are useful to augment the profile of the user)). 

Regarding claim 7, Kurapati, in view of Sovrin, discloses the invention of claim 1 as discussed above. Kurapati further discloses wherein the verifiable output comprises a score, a classification, of the full featured vector (see column 6, lines 56 – 67 (implicit filtering process output develops over time what type of information to offer to the user)).

Regarding claim 8, Kurapati, in view of Sovrin, discloses the invention of claim 1 as discussed above. Although Kurapati teaches that the augmented profile is used to make recommendations, Kurapati does not expressly disclose sending the verifiable output to the user or to a service provider, wherein the verifiable output is signed with a decentralized identity system identifier. However, Sovrin teaches a distributed identity system offering signed digital credentials that are verifiable claims associated with a user and secured on a distributed ledger. See pages 6, 9-11. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurapati to obtain the augmented user profile information from such a distributed identity system at least because doing so would ensure data privacy while providing online recommendations. Sovrin, page 33 of 42.

Regarding claim 9, Kurapati, in view of Sovrin, discloses the invention of claim 1 as discussed above. Kurapati does not expressly disclose sending the verifiable output to the service provider, wherein the service provider personalizes a service in accordance with the verifiable output. However, Sovrin teaches a distributed identity system offering signed digital credentials that are verifiable claims associated with a user and secured on a distributed ledger to an online recommendation system. See pages 6, 9-11, 33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lo to use the augmented user profile information from such a distributed identity system while providing online recommendations, at least because it would ensure privacy of sensitive user information. Sovrin, page 33 of 42.

Regarding claim 10, Kurapati, in view of Sovrin, discloses the invention of claim 1 as discussed above. Kurapati further discloses receiving feedback from a service provider that personalized a service using the verifiable output, wherein the feedback is incorporated into the generation of subsequent verifiable outputs (see column 7, line 23 – column 8, line 48 (an adaptive user profile database updated/trained using machine learning if the user acts on any of the suggestions generated based on collaborative filtering based on a user’s profile)).

Regarding claim 11, Kurapati, in view of Sovrin, discloses the invention of claim 1 as discussed above. Kurapati does not disclose wherein the distributed identity system comprises a blockchain implemented distributed identify system. However, Sovrin teaches a distributed identity system offering signed digital credentials that are verifiable claims associated with a user and secured on a distributed ledger. See pages 6, 9-11. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurapati to obtain the augmented user profile information from such a distributed identity system at least because doing so would ensure data privacy while providing online recommendations. Sovrin, page 33 of 42.

Regarding claim 12, Kurapati, in view of Sovrin, discloses the invention of claim 1 as discussed above. Kurapati further discloses including classifications or scores in the verifiable output (see column 6, lines 56 – 67 (the personal profile develops over time and learns what type of information to offer to the user)).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Frey, “Collaborative Filtering on the Blockchain: A Secure Recommender System for e-Commerce,” San Diego (2016) in view of Sovrin.
Regarding claim 13, Frey discloses [a] method for personalizing services for a client, the method comprising: 
receiving, at a service provider, a verifiable output from a recommendation service, wherein the verifiable output is signed using a private key in accordance with a decentralized identity system; (see page 3, Data Storage, Data Agreement Process (customer gives company access to customer data stored on blockchain system)). Although Frey teaches that the company accesses customer data stored on the blockchain system, Frey does not expressly disclose wherein the verifiable output is signed using a private key in accordance with a decentralized identity system, or identifying user data included in the verifiable output by requesting a public key from the decentralized identity system and decrypting the verifiable output. However, Sovrin teaches a decentralized identity system in which the owner signs verifiable claims with a private key and a verifier uses a public key to verify the signature on claims. See page 11 of 42. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frey to incorporate the teachings of Sovrin to use a public-private key pair to access the customer data stored on the blockchain, at least because doing so would ensure data privacy while providing online recommendations. Sovrin, page 33 of 42.
Frey further discloses personalizing a service provided by the service provider based on the user data included in the verifiable output (see page 4 (the customer receives a notification and gets secure access to the resulting recommendation)).

Regarding claim 14, Frey, in view of Sovrin, discloses the invention of claim 13 as discussed above. Frey further discloses receiving the verifiable output from the recommendation service via the client (see page 3, Data Agreement Process (customer agrees with the provided contract and gives access to the company)).

Regarding claim 15, Frey, in view of Sovrin, discloses the invention of claim 13 as discussed above. Frey further discloses wherein the verifiable output is configured specifically for a business use of the service provider (see page 3, Data Storage (customer uses the blockchain system to store personal data relevant for recommender systems, e.g., demographic attributes, favorite products, habits, special needs, and digital inventories), Data Agreement Process (access to customer information is provided only the customer agrees with the provided contract)).

Regarding claim 16, Frey, in view of Sovrin, discloses the invention of claim 13 as discussed above. Frey further discloses wherein the verifiable output includes one or more scores and/or one or more classifications, wherein the one or more scores and the one or more classifications are suitable for a business use of the service provider (see page 3, Data Storage (customer uses the blockchain system to store personal data relevant for recommender systems, e.g., demographic attributes, favorite products, habits, special needs, and digital inventories)).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Frey and Sovrin as applied to claim 13 above, and further in view of Kurapati.
Regarding claim 17, Frey, in view of Sovrin, discloses the invention of claim 13 as discussed above. Frey does not disclose providing feedback to the recommendation service at least when the verifiable output is not optimized for the business case. However, Kurapati teaches an adaptive user profile database updated/trained using machine learning if the user acts on any of the suggestions generated based on collaborative filtering based on a user’s profile. See column 7 line 23 – column 8, line 48. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frey to incorporate the teachings of Kurapati to use the differences between the user’s profile in the adaptive user profile database and the similar profiles in the collaborative filtering databased to provide personalized recommendations and if the user acts on the pushed information, updating the adaptive user profile database, at least because doing so would enable the blockchain system to store personal data relevant for recommender systems, e.g., demographic attributes, favorite products, habits, special needs, and digital inventories. See Frey, page 3, Data Storage.

Regarding claim 18, Frey, in view of Sovrin, discloses the invention of claim 17 as discussed above. Frey does not disclose retraining the recommendation service based on the feedback. However, Kurapati teaches an adaptive user profile database updated/trained using machine learning if the user acts on any of the suggestions generated based on collaborative filtering based on a user’s profile. See column 7 line 23 – column 8, line 48. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frey to incorporate the teachings of Kurapati to use the differences between the user’s profile in the adaptive user profile database and the similar profiles in the collaborative filtering databased to provide personalized recommendations and if the user acts on the pushed information, updating the adaptive user profile database, at least because doing so would enable the blockchain system to store personal data relevant for recommender systems, e.g., demographic attributes, favorite products, habits, special needs, and digital inventories. See Frey, page 3, Data Storage.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurapati in view of Frey.
Regarding claim 19, Kurapati discloses [a] recommendation service comprising a plurality of servers configured to implement: 
a recommendation model configured to receive user input and convert the user input into a full feature vector suitable for a business case of a service provider; (see column 7, line 23 – column 8, line 48 (augment the profile of the user whose profile is maintained in the adaptive user profile database under the assumption that the user will be interested in the same things as other users who have similar profiles))
a supervised model configured to generate a verifiable output from the full feature vector, wherein the verifiable output includes at least one of a score, a classification, or the full feature vector (see column 7, line 23 – column 8, line 48 (suitable algorithms and software for performing data collection and filtering and for maintaining the adaptive user profile database based on neural network models)).
Kurapati does not expressly disclose that the output of the adaptive user profile database is a verifiable output. However, Frey teaches a blockchain system to store personal data relevant for recommender systems, e.g., demographic attributes, favorite products, habits, special needs, and digital inventories). See page 3, Data Storage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurapati to incorporate the teachings of Frey to store the profile data in a distributed identity system, at least because doing so would ensure greater data privacy and security. Frey, page 3, Data Storage.

Regarding claim 20, Kurapati, in view of Frey, discloses the invention of claim 19 as discussed above. Kurapati further discloses wherein the recommendation model is configured to generalize the user input when generating the full feature vector (see column 7, line 23 – column 8, line 48 (the differences between the user’s profile and the similar profiles in the collaborative filtering database are useful to augment the profile of the user)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178